Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jason C Martone on 11/19/2021.

The application has been amended as follows:
Claim 1:
A display device comprising: a display module; a support part arranged on a rear surface of the display module and comprising a support plate and a plurality of support bars; a first case configured to accommodate the display module and the support part; a second case coupled to the first case so as to be movable away from or closer to the first case in a first direction; a first rotating unit below some support bars, of the plurality of support bars, arranged horizontally together with the support plate; a second rotating unit below some other support bars of the plurality of support bars, the second rotating unit being spaced apart from the first rotating unit along the first direction; and a belt unit coupling a portion of the first rotating unit and a portion of the second rotating unit adjacent to each other, wherein support bars of the plurality of support bars contact and are supported by surfaces of the first rotating unit and the second rotating unit and are movable according to a rotation of the first rotating unit and the second rotating unit according to the belt unit.


Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: a first rotating unit below some support bars, of the plurality of support bars, arranged horizontally together with the support plate; a second rotating unit below some other support bars of the plurality of support bars, the second rotating unit being spaced apart from the first rotating unit along the first direction; and a belt unit coupling a portion of the first rotating unit and a portion of the second rotating unit adjacent to each other, wherein support bars of the plurality of support bars contact and are supported by surfaces of the first rotating unit and the second rotating unit and are movable according to a rotation of the first rotating unit and the second rotating unit according to the belt unit, as set forth in the combination of the independent claims.
With respect to claim 6, the allowability resides in the overall structure of the device as recited in this independent claim and at least in part because the prior art does not teach or suggest a structure comprising: the first guide grooves comprise: first extending portions extending in the first direction; second extending portions extending in the first direction and located below the first extending portions; and curved portions respectively extending from first sides of the first extending portions to first sides of the second extending portions, wherein each of the first sides of the first and second extending portions is adjacent to a first side of the first case, and the curved portions have a curved shape convex toward the first side of the first case., as set forth in the combination of the independent claims. The aforementioned limitations in combination with all remaining limitations of independent claim are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.
The closest prior art, Kwon (US: 20190138058), discloses a similar structure but does not configure to have the above limitations. The above prior art thus fails to anticipate or render the above portions obvious, either singularly or in combination with other references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on Mon. - Thur. 9 AM - 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841